Name: 82/919/EEC: Commission Decision of 17 December 1982 approving an amendment to the programme to improve the marketing of cereals in Land Hesse pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-31

 Avis juridique important|31982D091982/919/EEC: Commission Decision of 17 December 1982 approving an amendment to the programme to improve the marketing of cereals in Land Hesse pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 381 , 31/12/1982 P. 0035 - 0035*****COMMISSION DECISION of 17 December 1982 approving an amendment to the programme to improve the marketing of cereals in Land Hesse pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (82/919/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), and in particular Article 5 thereof, Whereas the Government of the Federal Republic of Germany on 24 February 1982 forwarded an amendment to the programme on cereal marketing in Land Hesse, which had been approved by the Commission Decision of 23 March 1981, and on 7 June 1982 provided additional details; Whereas the said amendment relates to the up-dating of this programme by its adoptation to the current state of evolution; whereas the amended programme is therefore a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The amendment to the programme to improve the marketing of cereals in Land Hesse, forwarded by the Government of the Federal Republic of Germany on 24 February 1982 and supplemented on 7 June 1982, pursuant to Regulation (EEC) No 355/77, is hereby approved. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 17 December 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1.